USCA4 Appeal: 22-2024      Doc: 10         Filed: 11/28/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-2024


        In re: ANTHONY ANDREWS, a/k/a Wheat,

                            Petitioner.



                        On Petition for Writ of Mandamus. (7:16-cr-00030-D-3)


        Submitted: November 22, 2022                                Decided: November 28, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Petition denied by unpublished per curiam opinion.


        Anthony Andrews, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-2024      Doc: 10         Filed: 11/28/2022     Pg: 2 of 2




        PER CURIAM:

               Anthony Andrews petitions for a writ of mandamus, alleging that the district court

        has unduly delayed in ruling on several motions in his case. He seeks an order from this

        court directing the district court to act and to recuse. The present record does not reveal

        undue delay in the district court nor a reason to order recusal. Accordingly, we deny the

        mandamus petition. While we grant Andrews’ motion to seal, we deny his motions to

        expedite, for a show cause order, and to proceed by pseudonym. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                               PETITION DENIED




                                                    2